Appeal from an order of the Supreme Court, Erie County (James H. Dillon, J.), entered February 24, 2014. The order granted the application of claimants for leave to serve a late notice of claim.
*1348It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in granting claimants’ application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5). “[C]laimant[s] made a persuasive showing that [respondent] . . . acquired actual knowledge of the essential facts constituting the claim . . . [and respondent has] made no particularized or persuasive showing that the delay caused [it] substantial prejudice” (Matter of Hall v Madison-Oneida County Bd. of Coop. Educ. Servs., 66 AD3d 1434, 1435 [2009] [internal quotation marks omitted]). Further, inasmuch as “actual notice was had and there is no compelling showing of prejudice to respondent ],” claimants’ failure to offer a reasonable excuse for the delay is not fatal to their application (Matter of Drozdzal v Rensselaer City School Dish, 277 AD2d 645, 646 [2000]; see Hall, 66 AD3d at 1435).
Present — Scudder, P.J., Peradotto, Carni, Lindley and Sconiers, JJ.